Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim rejection withdrawn due to amendment.
Claim Interpretation
Claim 1 is not being interpreted under 112f, even though the claim uses a nonce term plus function (one or more build units to deposit, and one or more build units to direct a beam), due to the breadth of the specification as to what can be included under “build unit”.
Allowable Subject Matter
Claims 1-6 and 9-19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not reasonably disclose, suggest or teach receiving at least a portion of the build chamber in an opening of a housing; disposing a seal around the opening, to provide sealing engagement between the opening and the first side wall and second side wall; moving each of the one or more build units relative to the build chamber along the pre- defined path.
The closest prior art of record is Hein (US20090206522A1). Hein teaches:
An additive manufacturing method, comprising: positioning one or more build units (Fig. 1 #40) over a build chamber (Fig. 1 container #1) defined by first and second spaced-apart side walls ( walls of container #1) which extend along a pre-defined path; moving the one or more build units relative to the build chamber along the pre-defined path ([0022] “moving the application device 40 in parallel to the surface of the building area 5”); using the one or more build units to deposit powder onto a build platform contained in the build chamber and form a layer increment of powder thereon (see claim 29 “applying a layer of a material in powder form onto the surface of a building area by means of an application device”); using the one or more build units to direct a beam from a directed energy source to fuse the powder ([0015] “irradiation device 6 emits a directed laser beam 18”); moving at least one of the build platform ([0015] “support 2 can be moved up and down in a vertical direction A”), first and second spaced-apart walls, and one or more build units by the layer increment ([0015] “application device (or recoater) 40 can be moved back and forth over the building area 5”); and repeating in a cycle the steps of depositing, directing, and moving to build up a part in a layer-by-layer fashion until the part is complete (see claim 29 “repeating steps (a) and (b) until the three-dimensional object (3) has been manufactured”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/           Supervisory Patent Examiner, Art Unit 1741